t c memo united_states tax_court donald lee dunnigan petitioner v commissioner of internal revenue respondent docket no filed date donald lee dunnigan pro_se alicia h eyler julie l payne and angela foster student for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions by petitioner the remaining issue for decision is whether he must recognize discharge_of_indebtedness income as a result of settlement of his credit account with swift financial m i bank fsb swift unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in washington when he filed his petition petitioner is an appraiser and the sole_proprietor of donald dunnigan period house appraisal dunnigan appraisal in dunnigan appraisal was in need of cashflow and petitioner obtained a business line of credit for dollar_figure from swift with respect to dunnigan appraisal the credit agreement that swift drafted for dunnigan appraisal provided that petitioner both individually and on behalf of dunnigan appraisal jointly and severally promise s to pay us all loans and all other debts obligations and liabilities of every kind and description arising out of all account transactions authorized by petitioner over time petitioner received approximately dollar_figure from the swift line of credit which he used to pay obligations of dunnigan appraisal in petitioner was unable to pay back the borrowed funds in full and he negotiated with swift to pay dollar_figure in settlement of the debt swift later reported on form 1099-c cancellation of debt that it had canceled petitioner’s debt of dollar_figure on date it further indicated in box of form 1099-c that petitioner was not personally liable for repayment of the debt petitioner and his wife filed for a legal_separation in but were not divorced that year his wife subsequently filed her individual_income_tax_return having elected a filing_status of married_filing_separately petitioner on the other hand elected a filing_status of single on his form_1040 u s individual_income_tax_return he also reported a total of dollar_figure of cancellation of debt income that consisted of three discharges of indebtedness from entities other than swift he did however include with his return a copy of the form 1099-c issued by swift and handwrote on it the following please note swift financial indicated to me that i am not liable for repayment of cancelled debt i had explained to them that i have a serious cancer problem and that im sic years old thus they marked box ‘no’ the local irs office suggested i explain the situation at time of filing and felt it would likely come under ‘hardship’ rules for approval opinion the issue remaining for decision is whether petitioner had discharge_of_indebtedness income from swift for income_from_discharge_of_indebtedness also called cancellation of debt is included in the general definition of gross_income sec_61 the concept of discharge_of_indebtedness income is that a taxpayer has realized an accession to income--to the extent that he has been released from indebtedness--because assets previously offset by the liability arising from the indebtedness have been freed 88_tc_435 citing 284_us_1 petitioner testified that he received the income from the swift line of credit and the burden_of_proof lies with him to show why the discharge_of_indebtedness income should not be taxable see rule a he first argues that swift did not hold him personally liable for the repayment of the debt and it indicated this result on box of form 1099-c cancellation of debt income however may be realized without a taxpayer’s personal liability for a debt see eg 88_tc_984 determining that taxpayers realized cancellation of debt income where a creditor discharged their nonrecourse loans in exchange for cash settlements moreover petitioner did not establish that he had no obligation to repay the borrowed funds swift’s credit agreement with petitioner and dunnigan appraisal provided that he was individually and severally liable for repayment of the credit line in direct opposition to the box indication petitioner also alleges that swift and internal_revenue_service irs employees told him that hardship rules could apply in his case however he does not point to any legal authority that addresses a hardship exception to the taxability of discharge_of_indebtedness income while there are exceptions to the recognition of such income they do not appear to help petitioner’s case see eg sec_108 excluding discharge_of_indebtedness from gross_income in certain cases involving inter alia bankruptcy and insolvency id subsec e same as to lost deductions id subsec f same as to certain student_loan discharges 50_tc_803 creating a judicial exception that a guarantor does not realize discharge_of_indebtedness income upon the release of a contingent_liability the closest exceptions appear to be bankruptcy or insolvency but the record does not show that petitioner was either bankrupt or insolvent in petitioner’s reliance on alleged statements of swift and irs employees is also unpersuasive a trial before the court is a proceeding de novo and our redetermination of a taxpayer’s tax_liability is based on the merits and not on any matters occurring before the notice_of_deficiency was sent 62_tc_324 additionally administrative guidance by the irs is not binding on the government nor can it change the plain meaning of tax statutes see 114_tc_184 addressing specifically irs publications aff’d sub nom 293_f3d_1208 10th cir while we do not doubt that petitioner experienced hardship it was not of a kind that controls in this matter petitioner received approximately dollar_figure in paid back approximately dollar_figure and--when his debt was discharged by swift--had an accession of income because he did not have to pay back the remainder that income is taxable in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
